FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WEBSTER DAWKINS,                                 No. 11-35792

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05073-BHS

  v.
                                                 MEMORANDUM*
WELLS FARGO BANK, NA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Webster Dawkins appeals pro se from the district court’s judgment

dismissing his action arising from his loan agreements with Wells Fargo Bank,

NA. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Knievel

v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Dawkins’ action because Dawkins

failed to allege facts sufficient to show a breach of contract by Wells Fargo or any

resulting damage. See Lehrer v. State, Dep’t of Soc. & Health Servs., 5 P.3d 722,

727 (Wash. Ct. App. 2000) (“Generally, a plaintiff in a contract action must prove

a valid contract between the parties, breach, and resulting damage.”); see also Starr

v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (a complaint “must contain sufficient

allegations of underlying facts to give fair notice and to enable the opposing party

to defend itself effectively,” and “must plausibly suggest an entitlement to relief”).

      The district court did not abuse its discretion by denying Dawkins’ motion to

appoint counsel because Dawkins failed to demonstrate exceptional circumstances.

See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and requirement of “exceptional circumstances” for appointment of

counsel).

      Dawkins’ contentions that the district court had a conflict of interest, that the

district court improperly suppressed evidence, and that the court clerk violated 28

U.S.C. § 955 are unpersuasive and not supported by the record.

      Dawkins’ pending motions are denied.

      AFFIRMED.




                                           2                                    11-35792